NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8-12, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2019/0212998 to Vallala et al. (hereinafter Vallala).

Vallala discloses:
1. A non-transitory machine readable medium storing instructions for a policy engine of a storage virtualization system that, when executed, cause a processing resource to:
receive, from a container orchestrator, a storage operation request that includes a volume identifier (paras. 62, 73-74, 86), the volume identifier being a virtual persistent volume identifier associated with a virtual persistent volume composed of at least one underlying storage volume provisioned from storage systems (paras. 47-48 and Fig. 3);
identify a volume mapping that corresponds to the volume identifier, wherein the volume mapping indicates an underlying volume identifier for each of the at least one underlying storage volume (paras. 63, 87); and
relay the storage operation request to each storage system corresponding to the at least one underlying storage volume using the underlying volume identifier (paras. 65-66, 88-91).

2. The non-transitory machine readable medium of claim 1, wherein the storage operation request is a snapshot request (paras. 61-62, 73).

3. The non-transitory machine readable medium of claim 1, wherein the storage operation request is a restore request (paras. 104-105, 156-158), and
the instructions, when executed, cause the processing resource to, in response to the storage operation request being a restore request:
issue a create volume request using the underlying volume identifier for each of the at least one underlying storage volume to each corresponding storage type system, as part of relaying the storage operation request (paras. 163-164, 102-103), and
aggregate new volumes resulting from the create volume request into a new virtual persistent volume that represents restored data (paras. 102-103).

4. The non-transitory machine readable medium of claim 1, wherein the instructions, when executed, cause the processing resource to respond to a create volume group request by creating a new volume mapping that includes a volume group identifier mapped to a plurality of virtual persistent volume identifiers (paras. 64-65),
wherein to identify the volume mapping, the instructions cause the processing resource to recursively check if the volume mapping includes a further volume mapping to virtual persistent volume identifiers until the underlying volume identifier for each of the at least one underlying storage volume is determined (para. 65).

5. The non-transitory machine readable medium of claim 1, wherein the storage operation request is a full backup request (paras. 39-41).

	Claims 8, 9, 10, 11, and 12 are a method identical to the steps performed by the non-transitory machine readable medium of claims 1, 2, 5, 3, and 4, and are rejected under the same rationale.

	Claims 15, 16, 17, and 18 are a system for performing steps identical to the steps performed by the non-transitory machine readable medium of claims 1, 2, 5, 3, and 4, and are rejected under the same rationale.

Allowable Subject Matter
Claims 6, 7, 13, 14, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113